DETAILED ACTION 
Response to Amendment
This office action has been issued in response to the response filed 12/11/20. Claims 1-15, 17-20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the prior art as applied to a broadest reasonable interpretation of the claims. The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting arguments in an attempt to distinguish the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below. All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly, this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 [1966], that are applied for establishing a background for determining obviousness under 35 U.S.C. 103[a] are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US PGPUB # 20150254088) in view of Grobman (US PGPUB # 20070011444).
With respect to independent claim 1, 19, 20 Chou discloses: A host computer [element Cl Computer system 1- Chou Fig. 14; host – Chou 0019], comprising: 
             a virtual machine [element 1104 VM1, or any analogous logical container LXCn - Chou Fig. 10, 14, paragraph 0133-0134; note that the claimed virtual machine may be functionally equivalent/mapped to the software stack including the logical containers 1018, along with the NVM interface provided by hardware/software/drivers disclosed in fig 10 & paragraph 0133-0134 of Chou] configured to run on a host operating system [element 108 - Chou Fig. 1] executed by a central processing unit (CPU) of the host computer [Element Cl Computer system 1 upon which OS 108 is running - Chou Fig. 14; note that computer system c1 includes CPU - Chou fig 4 in view of paragraph 0112],  the virtual machine including a device-specific nonvolatile memory interface (NVMI), the NVMI configured to virtualize access to one or more NVM devices [driver which sees converged network/storage card and the ability to virtually allocate NVMe device Chou 0029 in view of paragraph 0133-0134; see also Fig. 10 & 14 element 112 or 300]; 
             a nonvolatile memory virtualization abstraction layer (NVMVAL) hardware device configured on the host computer as a separate device from the CPU upon which the operating system is execute [converged storage and network controller in hardware that combines initiator, target storage functions and network functions into a single data and control path, which allows a "cut-through" path between the network and storage, without requiring intervention by a host CPU - Chou 0008] to communicate directly with the device-specific NVMI of the virtual machine [Chou Fig. 14 element 300, converged 10 controller which communicates between OS/Hypervisor and storage devices, see also 0133 software stack which includes a driver to interface to converged 10 controller 300] by bypassing a hypervisor and host stacks of the operating system for data path operations [Chou 0037 allowing for a datapath without intervention of the operating system/hypervisor/other software, see also 0133 which describes a driver that interfaces with controller 300 to perform storage tunneling and expose the virtual storage devices to other hosts; a cut-through data path 304 may be provided between a network controller 118 and a storage controller 112, so that access of the storage to and from the network can be direct, without requiring any intervention of the OS stack 108, the PCIe bus 110, or the CPU 106. Second, cut through storage stack access, such as to storage devices 302, may be provided, such as access of the storage to and from entities on the local host, which allows bypassing of complex legacy software stacks for storage access, such as SCSI/SAS/SATA stacks - Chou 0067]; and 
             a NVMVAL driver executed by the host computer to facilitate communications with the NVMVAL hardware device and a communication network [Chou 0029 in view of paragraph 0133-0134 driver that sees network/storage card; note that the claimed virtual machine may be functionally equivalent/mapped to the software stack including the logical containers 1018, along with the NVM interface provided by hardware/software/drivers disclosed in fig 10 & paragraph 0133-0134 of Chou], 
             wherein the NVMVAL hardware device advertises a hardware local NVM device of the host computer to the device-specific NVMI of the virtual machine to virtualize access by the virtual machine to the local NVM device [Chou Fig. 14 S1-S4 which are local storage devices, see also 0134 storage devices accessed by applications, also 0025-0026 virtualizing storage to each operating system such that the storage appears to be a local disk], and 
             wherein the NVMVAL hardware device and the NVMVAL driver are configured to virtualize access by the virtual machine to remote NVM that is remote from the host computer and accessed via the communication network as if the remote NVM is local to the virtual machine [Chou 0026 virtualizing storage, which corresponds to Fig. 14 storage devices S1-S4, to the OS, such as Fig. 14 element 108, such that the OS sees storage as a local disk regardless of location, for example Computer System 2 can see storage devices S1-S4 as local even if connected via network 122, see also 0134]. 
             Chou does not appear to explicitly teach that the NVMVAL hardware device is configured on the host computer to communicate directly with the device-specific NVMI, or that the NVMVAL comprises a hardware local NVM device and advertises the hardware local NVM device to the device-specific NVMI of the virtual machine. 
             Nevertheless, in the same field of endeavor Grobman teaches “code for a virtual implementation of a component (" virtual component") may be bundled with the non-virtualized implementation of the component ("non-virtual component" or "physical component") into a single binary. The following description assumes that the component is a device driver, but embodiments of the invention are not so limited. Alternative embodiments may include any devices supported by Host 100” (Grobman 0012).  The exemplary virtual component disclosed by Grobman is a network interface card (NIC) which provides an interface for a host to communicate with network resources – the virtual component could just a well be a NVMI for facilitating communication between a host and a NVM – this understanding is supported by 0004 of Chou teaching “In virtualized environments, a NIC 118 may be virtualized into several virtual NICs as specified by SR-IOV under the PCI Express standard. Although not specified by the PCI Express standard and not as common, storage controllers can also be virtualized in a similar manner. This approach allows virtual entities, such as virtual machines, access to their own private resource”.  Thus the combination of Chou in view of Grobman teaches that the NVMVAL hardware device is configured on the host computer [Grobman Fig.2A host hardware 140 which is on host 100] to communicate directly with the device-specific NVMI [Grobman Fig. 2A physical NIC 205 which communicates with NIC driver 200], or that the NVMVAL comprises a hardware local NVM device [Grobman Fig. 2A host hardware 140] and advertises the hardware local NVM device to the device-Grobman 0010 host hardware virtualized for each virtual machine].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou with that of Grobman because it would be advantageous for simplifying manageability of the system by enabling support for multiple drivers for multiple boot scenarios and alternatively simplifying software management tasks of the system [Grobman 0016].
With respect to dependent claim 2 Chou/Grobman discloses wherein the NVMVAL hardware device and the NVMVAL driver are configured to mount a remote storage volume and to virtualize access by the virtual machine to the remote storage volume [Chou 0029 virtualizing storage such that it is presented as a direct attached or local disk, see also 0026 this can hide location such that the storage appears local even if it is remote or a different type, see also 0133 which shows that the driver interfaces with the controller to perform these functions such as allocation of virtual devices to the host].  
With respect to dependent claim 3 Chou/Grobman discloses wherein the NVMVAL driver requests location information from a remote storage system corresponding to the remote storage volume [Chou 0133 dynamically allocating virtual devices to the host and exposing virtual storage devices to other hosts, compare also with 0029 in which both paragraphs describe the driver as being part of the OS], stores the location information in memory accessible by the NVMVAL hardware device and notifies the NVMVAL hardware device of the remote storage volume [Chou 0085 device mapping facility determines location of virtual NVMIe devices and translate to proper protocol]. 
With respect to dependent claim 5 Chou/Grobman discloses the NVMVAL hardware device and the NVMVAL driver are configured to write data to the remove NVM [Chou 0112 writing to remote storage by mapping to proper physical location, encapsulating it and tunneling to remote storage, see also 0133 which teaches that software stack includes a driver, i.e, NVMVAL  driver, that interfaces to controller 300]. 
With respect to dependent claim 7 Chou/Grobman discloses wherein the NVMVAL hardware device and the NVMVAL driver are configured to read data from the remote NVM [Chou 0112 reading from remote storage by mapping to proper physical location, encapsulating it and tunneling to remote storage,, see also 0133 which teaches that software stack includes a driver, i.e. NVMVAL  driver, that interfaces to controller 300].
With respect to dependent claim 10 Chou/Grobman discloses that the NVMI comprises a nonvolatile memory express (NVMe) interface [Chou 0183 protocol can be an NVMe protocol, see also 0133 which teaches that software stack includes a driver, i.e. NVMVAL  driver, that interfaces to controller 300] 
dependent claim 11 Chou/Grobman discloses that the NVMI performs device virtualization [Chou 0029 virtualizing storage such that it is presented as a direct attached or local disk, see also 0026 this can hide location such that the storage appears local even if it is remote or a different type]. 
With respect to dependent claim 12 Chou/Grobman discloses that the NVMI comprises a nonvolatile memory express (NVMe) interface with single root input/output virtualization (SR-IOV) [Chou 0018 using SR-IOV to virtualize I/O functions, see also 0083 that teaches that with SR-IOV, there is one physical function that interfaces with a PCIe driver and virtual functions that each appear as an NVMe device, see also 0133 which shows the driver that interfaces to the controller]. 


Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Grobman further in view of Hiltgen (US PGPUB # 20080155169). 
With respect to dependent claim 6, 8 Chou/Grobman does not explicitly teach that the NVMVAL hardware device accesses memory to determine whether or not a storage location of the write(claim 6)/read(claim 8) data is known, sends a write(claim 6)/read(claim 8) request to the remote NVM if the storage location of the write(claim 6)/read(claim 8) data is known, and contacts the NVMVAL  driver if the storage location of the write(claim 6)/read(claim 8) data is not known.  		
Nevertheless, in the same field of endeavor Hiltgen teaches wherein the NVMVAL hardware device accesses memory to determine whether or not a storage location of the write data is known [Hiltgen 0089 - determine if access request is within boundary designated for the network storage unit, which would be added as an additional function to be performed by the controller of Chou Fig. 14 element 300], sends a write request to the remote NVM if the storage location of the write data is known [Hiltgen 0089 - if it falls within boundary write access goes through] and contacts the NVMVAL driver if the storage location of the write data is not known [Hiltgen 0089 - if outside boundary and invalid, request is prevented]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou/Grobman with that of Hiltgen because it would be advantageous for allowing the system to be able to control and protect potentially sensitive data from guest operating systems for improved security and reliability [Hiltgen 0080].

Claims 4 &15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou/Grobman further in view of Hussain (US PGPUB # 20150319243).
 dependent claim 4 Chou/Grobman does not explicitly teach that the NVMVAL hardware device and the NVMVAL driver are configured to dismount the remote storage volume.		
Nevertheless, in the same field of endeavor Hussain teaches the NVMVAL hardware device and the NVMVAL driver are configured to dismount the remote storage volume [Hussain 0017 - removing remote storage devices].		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou/Grobman with that of Hussain because it would be advantageous for allowing network storage devices to be hot-swapped to add/remove remote storage devices without requiring the system to be restarted [Hussain 0017].
With respect to dependent claim 15 Chou/Grobman teaches that a mount controller to mount a remote storage volume corresponding to the remove NVM [Chou 0029 - allocating NVMe device to present as a direct attached disk], a write controller to write data to the remove NVM [Chou 0112 - providing remote access for the read/write transaction to a storage medium], and a read controller to read data to the remove NVM [Chou 0112 -  providing remote access for the read/write transaction to a storage medium]. Chou/Grobman does not explicitly teach a dismount controller to dismount the remote storage volume.
Nevertheless, in the same field of endeavor Hussain teaches the NVMVAL hardware device and the NVMVAL driver are configured to dismount the remote storage volume [Hussain 0017 - removing remote storage devices].		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou/Grobman with that of Hussain because it would be advantageous for allowing network storage devices to be hot-swapped to add/remove remote storage devices without requiring the system to be restarted [Hussain 0017].

Claims 9, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou/Grobman further in view of Lee (US PGPUB # 20120011298).
With respect to dependent claim 9 Chou/Grobman does not explicitly teach that the NVMVAL hardware device performs compression and encryption using customer keys and generates cyclic redundancy check data.	
Nevertheless, in the same field of endeavor Lee teaches the NVMVAL hardware device performs compression [Lee 0055 - performing compressing] and encryption using customer keys [Lee 0057 - encryption using public and private keys] and generates cyclic redundancy check data [Lee 0070 - ECC module which performs error correction of data]. 
Lee 0157-0158].
With respect to dependent claim 13 Chou/Grobman does not explicitly teach wherein the NVMVAL hardware device notifies the NVM1VAL driver when an error condition occurs, and wherein the NVMVAL driver uses a protocol of the remote NVM to perform error handling.  
Nevertheless, in the same field of endeavor Lee teaches wherein the NVMVAL hardware device notifies the NVMVAL driver when an error condition occurs [Lee 0074 - using parity bits, which are known in the art as being used for error detection], and wherein the NVMVAL driver uses a protocol of the remote NVM to perform error handling [Lee 0070 & 0072 - using ECC module to perform error correction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou/Grobman with that of Lee because it would be advantageous for allowing for a more flexible system and advantageously can reduce read latencies and transfer latencies [Lee 0157-0158].
With respect to dependent claim 14 Chou/Grobman/ Lee discloses wherein the NVMVAL driver notifies the NVMVAL hardware device when the error condition is resolved [Lee 0074 - after ECC module performs error correction, HDS. or host data sector, generator module generates the data sectors for use, i.e. once error correction from ECC module is complete data is then passed on].
With respect to dependent claim 17 Chou/Grobman/ Lee discloses the NVMVAL hardware device comprises a field programmable gate array [Lee 0039 - module can be a FPGA].
With respect to dependent claim 18 Chou/Grobman/ Lee discloses that the NVMVAL hardware device comprises an application specific integrated circuit [Lee 0039 - module can be an application specific integrated circuit or ASIC].

 
Response to Arguments
Regarding applicant’s argument on page 10 that “In rejecting claim 16, the Office action cites to Chou. However, within the disclosure of Chou, the bypassing of the hypervisor of the OS is with respect to remote devices/VMs located on different computers from the host computer for data flowing over a network. See Paras. [0072], [0073], and [0137]-[0139], By contrast, the direct connection of claim 1 is between the VM on the host computer and the NVMVAL hardware device that is also on the host computer. 	To remedy the above deficiencies in Chou, the Office action cites to host hardware 140 of The examiner respectfully submits that at least Chou appears to at least implicitly teach this limitation to the extent that vm1 1104 may bypass hypervisor 108 and access local device S1 as per fig 11. Furthermore, Chou teaches that the invention is more broadly applicable than what applicant may be arguing.  Paragraph 0027 of Chou teaches “Methods and systems are provided for selecting where indirection occurs in the virtualization of storage. Virtualization of certain functions may occur in hardware (e.g., in an adaptor on a host, in a switch, and in varying form factors (e.g., FPGA or ASICs) and in software. Different topologies are available, such as where the methods and systems disclosed herein are deployed on a host machine, on a top of the rack switch, or in a combination thereof. Factors that go into the selection include ease of use. Users who want to run stateless servers may prefer a top of rack. Ones who don't care about that approach might prefer the controller on the host”. Further 0028 teaches “Methods and systems disclosed herein include providing NVMe over Ethernet. These approaches can be the basis for the tunneling protocol that is used between devices. NVMe is a suitable DAS protocol that is intended conventionally to go to a local PCIe. Embodiments disclosed herein may tunnel the NVMe protocol traffic over Ethernet. NVMe (non-volatile memory express) is a protocol that in Linux and Windows provides access to PCIe-based Flash Storage. This provides high performance by by-passing the software stacks used in conventional systems”. Finally, 0030 provides additional support for the examiner’s position to the extent that it discloses “Each converged appliance in various embodiments disclosed herein may be a host, and any storage drives may be local to a particular host but seen by the other hosts (as in a SAN or other network-accessible storage)… The methods and systems disclosed herein provide local units that are on the network, but the local units can still access their storage without having to go through complex management steps like zone definition, etc. These devices can do what a SAN does just by having both network and storage awareness. As such, they represent the first programmatic SAN”].
Regarding applicant’s argument on page 11 that “Additionally, within the disclosure of Grobman, the driver is located between the virtual machine and the host hardware 140 (see FIG. 2A of Grobman), which is alleged to be the equivalent of the NVMVAL driver. The amendment to claim 1 further distinguishes from the disclosure of Grobman by defining the relative positioning of the NVMVAL driver in claim 1 to more clearly distinguish from the driver of Grobman. For example, claim 1 as currently amended provides that the NVMVAL driver executed at the host computer “facilitate[s] communications with the NVMVAL hardware device and a communications network.” An example of this configuration is depicted in FIG. 1 of the subject application.”  	[The examiner respectfully submits that the combination of Chou and Grobman appear to render the instant limitation obvious since the equivalent of the NVMVAL driver may be executed at the host computer to facilitate communication with NVMVAL hardware device and a communications network since Chou @0029 in view of fig 14 teaches “The operating system stays the same (just a small driver that sees the converged network/storage card). This results in virtual storage presented like a direct attached disk, but the difference is that now we can pool such devices across the network.”].
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133